STEWART, J.
The case of Jacob Morgolofski against the People’s Bank terminated in the Superior Court yesterday by the jury awarding $3,750 to the plaintiff. On the 24th of March, 1890, the plaintiff was injured by the elevator in the bank building, and suit was brought against the bank, claiming $20,-000. The point was made by counsel for the bank that it was a freight elevator, but the Court held that if it was also used for passengers with the knowledge of the defendants, then the defendant was liable. The Court also decided that the door of the elevator being open was evidence of negligence to go to the jury. Hon. Isidor Rayner and Bernard Wiesenfeld were counsel for the plaintiff and Mr. J. Alexander Preston for the defendant. A motion for a new trial was made and will probably be heard on the 18th inst.